Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions

2.	Restriction to one of the following inventions was required under 35 U.S.C. 121:

I.	Claims 1-8 and 9-16 are drawn to a revenue forecasting method and a revenue forecasting system, classified in CPC class G06Q, subclass 10/04.
II.	 Claims 17-21 are drawn to a graphical user interface, classified in CPC class G06F, subclass 3/0487.
3.	The inventions are distinct, each from the other because of the following reasons:

Inventions I and II are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. In the instant case, subcombination I has a separate utility such as analyzing a total revenue. Subcombination II has a separate utility such as a graphical user interface for displaying a pricing tree. Subcombination I recites the steps of building, by a processing device, a pricing tree; generalizing the pricing nodes by the processing device according to 10the target historical orders in the order hierarchy; generating a plurality of pricing paths according to a plurality of approximate products by the processing device; and analyzing a total revenue with respect to a reservation price by the processing device using a probability model according to the target historical 20orders and the simulated historical orders, whereas subcombination II does not. Subcombination II recites a pricing tree display window used to display a pricing tree comprising a plurality of feature hierarchies, a pricing hierarchy and an order hierarchy according to a target product; a generalization button used for a user to click and input a generalization command to generalize the pricing nodes according to the target historical orders in the order hierarchy;  5a simulated historical order increase button used for the user to click to generate a plurality of pricing paths according to a plurality of approximate products; a reservation price input window used for the user to input a reservation price; and a total revenue display window used to display a total revenue with respect to the reservation price, whereas subcombination I does not. Subcombination I entails details regarding building a pricing tree comprising a plurality of feature hierarchies, a pricing hierarchy and an order hierarchy according to a 5target product, generalizing the pricing nodes according to 10the target historical orders in the order hierarchy, generating a plurality of pricing paths according to a plurality of approximate products, 15obtaining a plurality of simulated historical orders at least according to a correlation between each of the pricing paths and the pricing tree, and analyzing a total revenue with respect to a reservation price, where subcombination II entails details regarding a graphical user interface comprising: a pricing tree display window used to display a pricing tree; a generalization button used for a user to click and input a generalization command to generalize the pricing nodes according to the target historical orders in the order hierarchy; 5a simulated historical order increase button used for the user to click to generate a plurality of pricing paths according to a plurality of approximate products and to obtain a plurality of simulated historical orders at least according to a correlation between each of the pricing paths and the pricing tree; a reservation price input window used for the user to input a reservation price; and a total revenue display window used to display a total revenue with respect to the reservation price, which shows how subcombination I is a different embodiment that subcombination II, but are usable together. See MPEP § 806.05(d).



The specification discloses several embodiments describing different processes. The appearances of the phrases "one embodiment,” “other embodiment,” “an alternative embodiment” in various places in the specification are not necessarily all referring to the same embodiment. See MPEP § 806.05(d). As described above, each of the subcombinations has a different utility. 
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination 

4.	Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

As indicated above, there would be a serious search and/or examination burden because the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries). In the instant case, examination of each of the inventions may necessitate searching different subclasses and/or employing different search queries based at least on one or more distinct features of each invention as follows:
Invention I includes at least the following distinct feature(s): 
building, by a processing device, a pricing tree; generalizing the pricing nodes by the processing device according to 10the target historical orders in the order hierarchy; generating a plurality of pricing paths according to a plurality of approximate products by the processing device; 15obtaining a plurality of simulated historical orders by the processing device at least according to a correlation between each of the pricing paths and the pricing tree; and analyzing a total revenue with respect to a reservation price by the processing device using a probability model according to the target historical 20orders and the simulated historical orders,
Invention II includes at least the following distinct feature(s):  
a pricing tree display window used to display a pricing tree; a generalization button used for a user to click and input a generalization command to generalize the pricing nodes according to the target historical orders in the order hierarchy;  5a simulated historical order increase button used for the user to click to generate a plurality of pricing paths according to a plurality of approximate products; a reservation price input window used for the user to input a reservation price; and a total revenue display window used to display a total revenue with respect to the reservation price.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 



Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

It is also noted that as per MPEP § 821.03, [c]laims added by amendment following action by the examiner, MPEP § 818.01, MPEP § 818.02(a), to an invention other than previously claimed, should be treated as indicated by 37 CFR 1.145. As per 37 CFR 1.145, [i]f, after an office action on an application, the applicant presents claims directed to an invention distinct from and independent of the invention previously claimed, the applicant will be required to restrict the claims to the invention previously claimed if the amendment is entered, subject to reconsideration and review as provided in 37 CFR 1.143 and 1.144.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Darlene Garcia-Guerra whose telephone number is (571) 270-3339. The examiner can normally be reached on M-F 7:30a.m.-5:00p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on 571- 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Darlene Garcia-Guerra/
Examiner, Art Unit 3683